 

The Chef’s Warehouse 8-K

Exhibit 10.2

 



EXECUTION VERSION

 

AMENDMENT NO. 3 TO NOTE PURCHASE AND GUARANTEE AGREEMENT

THIS AMENDMENT NO. 3 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this “Amendment”)
is made as of December 3, 2014 by and among Dairyland USA Corporation, a New
York corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a
Delaware limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a
New York limited liability company (“Bel Canto”), The Chefs’ Warehouse West
Coast, LLC, a Delaware limited liability company (“CW West Coast”), and The
Chefs’ Warehouse of Florida, LLC, a Delaware limited liability company (“CW
Florida”, and together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West
Coast, the “Issuers”), each of the Guarantors whose names appear on the
signature pages hereto (together with the Issuers, collectively, the
“Obligors”), and each of the holders of the Notes whose names appear on the
signature pages hereto (each a “Noteholder” and collectively, the
“Noteholders”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Note Purchase Agreement.

WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014 and that certain Amendment No. 2 to Note Purchase and Guarantee
Agreement dated as of November 4, 2014 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”);

WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments to the Note Purchase Agreement;

WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;

WHEREAS, the Noteholders constitute the Required Holders;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.

1.

Definitions. All capitalized terms used herein and not otherwise defined shall
have the meanings provided for in the Note Purchase Agreement.

2.

Amendments to the Note Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, and effective as of such
date, the parties hereto agree that the Note Purchase Agreement is hereby
amended as follows:

(a)

Section 10.1(l) of the Note Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

“(l)

prior to the consummation of the Specified Las Vegas Transaction, the CW LV Real
Estate Indebtedness; and”

(b)

Section 10.2(p) of the Note Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

 



 

 

“(p)

prior to the consummation of the Specified Las Vegas Transaction, Liens on the
assets of CW LV Real Estate securing the CW LV Real Estate Indebtedness; and”

(c)

Section 10.5(h) of the Note Purchase Agreement is hereby amended by deleting the
reference to “$1,000,000” and replacing it with a reference to “$5,000,000”.

(d)

Section 10.6 of the Note Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

“Section 10.6.

Sale and Leaseback Transactions. No Obligor will, nor will it permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Issuers or any Subsidiary that
is (a) approved by Required Holders, made for cash consideration in an amount
not less than the fair value of such fixed or capital asset and consummated
within ninety (90) days after the Issuers or such Subsidiary acquire or complete
the construction of such fixed or capital asset or (b) made pursuant to the
Specified Las Vegas Transaction.”

(e)

Section 10.13(a) of the Note Purchase Agreement is hereby amended and restated
in its entirety to read as follows:

“(a)

Fixed Charge Coverage Ratio. The Obligors will not permit the Fixed Charge
Coverage Ratio, determined for any period of four (4) consecutive Fiscal
Quarters ending on any date during any period set forth below, to be less than
the ratio set forth opposite such period:

Period

Ratio

Effective Date through June 30, 2014

December 31, 2014 through December 31, 2015

March 31, 2016 and thereafter

1.15:1.00

 

1.50:1.00

1.75:1.00”

 

(f)

Section 10.13(b) of the Note Purchase Agreement is hereby amended and restated
in its entirety to read as follows:

“(b)

Leverage Ratio. The Obligors will not permit the Leverage Ratio, determined for
any period of four (4) consecutive Fiscal Quarters ending on any date during any
period set forth below, to be greater than the ratio set forth opposite such
period:

Period

Ratio

Effective Date through December 31, 2013

March 31, 2014 through June 30, 2015

September 30, 2015 and thereafter

4.00:1.00

 

3.75:1.00

3.50 to 1.00”



2

 

 

(g)

Section 10.13 of the Note Purchase Agreement is hereby amended to (i)
re-designate clause (c) thereof as clause (d) thereof and (ii) insert a new
clause (c) thereof to read in its entirety as follows:

“(c)

Capital Expenditures.

(i)

The Obligors will not, nor will they permit any Subsidiary to, incur or make any
Capital Expenditures in the aggregate during any Fiscal Year set forth below in
an amount exceeding the amount set forth opposite such Fiscal Year:

Fiscal Year

Maximum Capital Expenditures

2015

2016 and thereafter

$15,000,000

$10,000,000

 

(ii)

The amount of any Capital Expenditures permitted to be made in respect of any
Fiscal Year shall be increased by the unused amount of Capital Expenditures that
were permitted to be made during the immediately preceding Fiscal Year pursuant
to Section 10.13(c)(i), without giving effect to any carryover amount. Capital
Expenditures in any Fiscal Year shall be deemed to use first, the amount for
such Fiscal Year set forth in Section 10.13(c)(i) and, second, any amount
carried forward to such Fiscal Year pursuant to this Section 10.13(c)(ii).”

(h)

Schedule B of the Note Purchase Agreement is hereby amended by amending the
definition of “Fixed Charge Coverage Ratio” therein to delete the reference to
“minus the unfinanced portion on Capital Expenditures” appearing in clause (a)
of such definition.

(i)

Schedule B of the Note Purchase Agreement is hereby amended to add the
definitions of “Specified Las Vegas Property” and “Specified Las Vegas
Transaction” in their proper alphabetical order to read in their entirety as
follows:

“Specified Las Vegas Property” means the 11.25 gross acres of raw land located
between Hinson Street and Sobb Avenue just west of Post Road (APN:
162-31-701-019, 020, 021, 022, 023, 028, 029, 030 & 031) within the County of
Clark, State of Nevada 89113.

“Specified Las Vegas Transaction” means the sale-leaseback transaction, to be
consummated on or prior to December 31, 2015, pursuant to which CW LV Real
Estate conveys the Specified Las Vegas Property to any Person and thereafter
rents or leases the Specified Las Vegas Property from such Person, in each case,
on an arm’s-length basis.

3.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent, each to be in form and substance
satisfactory to the Required Holders:

(a)

each Noteholder shall have received counterparts of this Amendment duly executed
by the Obligors and the Required Holders;

(b)

each Noteholder shall have received a fully executed copy of an amendment to the
Bank Credit Agreement, which amendment shall be substantially in the form set
forth on Exhibit A hereto and in full force and effect (the “Bank Amendment”);

 

3

 

 

(c)

the Obligors shall have paid to each Noteholder, in consideration of the
agreements of such Noteholder contained herein, by wire transfer of immediately
available funds, a fee, whether or not such holder has signed this Amendment, in
an amount equal to 0.20% (20 basis points) of the aggregate outstanding
principal amount of Notes held by such Noteholder; such fee shall be deemed
earned when paid and shall be nonrefundable; and

(d)

the Noteholders shall have received payment and/or reimbursement of their fees
and expenses (including, without limitation, all fees and expenses of counsel
for the Noteholders to the extent invoiced in reasonable detail on or prior to
the date hereof) in connection with this Amendment.

4.

Representations and Warranties of the Obligors. Each Obligor hereby represents
and warrants as follows:

(a)

This Amendment and the Note Purchase Agreement as modified hereby constitute
legal, valid and binding obligations of such Obligor and are enforceable against
such Obligor in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)

As of the date hereof and immediately after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Obligors set forth in the Note Purchase
Agreement, as amended hereby, are true and correct in all material respects
(except that any representation or warranty that is qualified as to materiality
shall be true and correct in all respects), it being understood and agreed that
any representation or warranty which by its terms expressly relates to a
specified date shall be required to be true and correct only as of such
specified date.

(c)

Except as set forth in the Bank Amendment, no fee or other consideration has
been paid or will be paid to the Bank Agent or any Bank Lender in connection
with the Bank Amendment.

5.

Confirmation and Ratification of Guaranteed Obligations. By executing this
Amendment, each of the Guarantors hereby (a) consents to this Amendment, (b)
acknowledges that, notwithstanding the execution and delivery of the Amendment,
the obligations of each of the Guarantors under the Guaranty continue in full
force and effect and are not impaired or affected, and the Guaranty continues in
full force and effect and shall apply to the Guaranteed Obligations as amended
by this Amendment, and (c) affirms and ratifies the Guaranty, any other
Financing Document executed by it and the Guaranteed Obligations in all
respects.

6.

Reference to and Effect on the Note Purchase Agreement.

(a)

Upon the effectiveness hereof, each reference to the Note Purchase Agreement in
the Note Purchase Agreement or any other Financing Document shall mean and be a
reference to the Note Purchase Agreement as amended hereby.

(b)

Each Financing Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

 

4

 

 

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Purchase Agreement, any other Financing Document or any other
documents, instruments or agreements executed and/or delivered in connection
therewith.

(d)

This Amendment constitutes a “Financing Document” under (and as defined in) the
Note Purchase Agreement.

7.

Release of Claims.

(a)

Each of the Obligors, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Noteholders, their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Noteholders and all
such other Persons being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Obligors or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, in each case in connection with the Note
Purchase Agreement or any of the other Financing Documents or transactions
thereunder or related thereto.

(b)

Each of the Obligors understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

8.

Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties hereto shall be governed by, the law of the
State of New York excluding choice of law principles that would permit the
application of the laws of a different jurisdiction.

9.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

10.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

5

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

    ISSUERS:           DAIRYLAND USA CORPORATION                   By: /s/ John
D. Austin     Name: John D. Austin     Title: Chief Financial Officer          
          THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC                     By: /s/
John D. Austin     Name: John D. Austin     Title: Chief Financial Officer      
              BEL CANTO FOODS, LLC                     By: /s/ John D. Austin  
  Name:  John D. Austin     Title: Chief Financial Officer                    
THE CHEFS’ WAREHOUSE WEST COAST, LLC                     By: /s/John D. Austin  
  Name:  John D. Austin     Title: Chief Financial Officer                    
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC                     By: /s/ John D. Austin
    Name:  John D. Austin     Title: Chief Financial Officer        

 

[Chefs’ Warehouse - Signature Page to Amendment No. 3 to Note Purchase and
Guarantee Agreement]

 

 

 

 

 



    GUARANTORS:           THE CHEFS’ WAREHOUSE, INC.                   By: /s/
John D. Austin     Name:  John D. Austin     Title: Chief Financial Officer    
                CHEFS’ WAREHOUSE PARENT, LLC                     By: /s/ John D.
Austin     Name:  John D. Austin     Title: Chief Financial Officer            
        MICHAEL’S FINER MEATS, LLC                     By: /s/ John D. Austin  
  Name:  John D. Austin     Title: Chief Financial Officer                    
MICHAEL’S FINER MEATS HOLDINGS, LLC                     By: /s/ John D. Austin  
  Name:  John D. Austin     Title: Chief Financial Officer                    
THE CHEFS’ WAREHOUSE MIDWEST, LLC                     By: /s/ John D. Austin    
Name:  John D. Austin     Title: Chief Financial Officer                     THE
CHEFS’ WAREHOUSE PASTRY DIVISION, INC.                     By: /s/ John D.
Austin     Name:  John D. Austin     Title: Chief Financial Officer

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 3 to Note Purchase and
Guarantee Agreement]

 

 

 

 

 

          QZ ACQUISITION (USA), INC.                   By: /s/ John D. Austin  
  Name: John D. Austin     Title: Chief Financial Officer                    
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.                     By: /s/ John
D. Austin     Name: John D. Austin     Title: Chief Financial Officer          
          QZINA SPECIALTY FOODS, INC., a Florida corporation                    
By: /s/ John D. Austin     Name: John D. Austin     Title: Chief Financial
Officer                     QZINA SPECIALTY FOODS, INC., a Washington
corporation                     By: /s/ John D. Austin     Name: John D. Austin
    Title: Chief Financial Officer                     QZINA SPECIALTY FOODS
(AMBASSADOR), INC.                     By: /s/ John D. Austin     Name: John D.
Austin     Title: Chief Financial Officer                     CW LV REAL ESTATE
LLC                     By: /s/ John D. Austin     Name: John D. Austin    
Title: Chief Financial Officer



 

[Chefs’ Warehouse - Signature Page to Amendment No. 3 to Note Purchase and
Guarantee Agreement]

 

 

 



    ALLEN BROTHERS 1893, LLC                   By: /s/ John D. Austin     Name:
 John D. Austin     Title: Chief Financial Officer                     THE GREAT
STEAKHOUSE STEAKS, LLC                     By: /s/ John D. Austin     Name:
 John D. Austin     Title: Chief Financial Officer                

 

[Chefs’ Warehouse - Signature Page to Amendment No. 3 to Note Purchase and
Guarantee Agreement]

 

 

 

 



NOTEHOLDERS:       THE PRUDENTIAL INSURANCE COMPANY OF AMERICA       By: /s/
Tannis Fussell



  Name: Tannis Fussell   Title: Vice President  

 





PRUCO LIFE INSURANCE COMPANY         By: /s/ Tannis Fussell



  Name: Tannis Fussell   Title: Assistant Vice President  

 

 

PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY       By: Prudential Investment
Management, Inc.,     as investment manager         By: /s/ Tannis Fussell



    Name: Tannis Fussell     Title: Vice President  




PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY       By: Prudential
Investment Management, Inc.,     as investment manager         By: /s/ Tannis
Fussell



    Name: Tannis Fussell     Title: Vice President  

 

   

 

[Chefs' Warehouse - Signature Page to Amendment No. 3 to Note Purchase and
Guarantee Agreement]  

 

 

 

Exhibit A

 

Bank Amendment

 

 





